 VILLA SANCTAANNA HOME FOR THE AGEDVilla Sancta Anna Home for the Aged of the FirstCatholic Slovak Ladies Association and Service,Hospital,Nursing Home and Public EmployeesUnion,Local #47,affiliated with Service Employ-ees InternationalUnion,AFL-CIO,Petitioner.Case 8-RC-10307March 3, 1977DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, PENELLO, ANDWALTHERPursuant to a Stipulation for Certification UponConsent Election, approved by the Regional Directorfor Region 8 on March 8, 1976, an election by secretballotwas held on April 14, 1976, among theemployees in the unit described below, to determinewhether such employees desired to be represented bythe above-named Petitioner for purposes of collectivebargaining.At the conclusion of the election, thepartieswere furnished a tally of ballots whichshowed that, of approximately 30 eligible voters, 27cast ballots, of which 13 were for, and 14 against, thePetitioner. There were no challenged ballots.On April 20, 1976, the Petitioner filed timelyobjections to the conduct of the election. TheRegional Director conducted an investigation of theobjections and, on August 4, 1976, issued and servedon the parties his report on objections. In his reportthe Regional Director recommended that a hearingbe held as to that portion of Objection 1 regardingthe wage increase granted Alma Hood on or aboutMarch 31, 1976, and that the remaining portion ofObjection 1 and Objections 2, 3, 4, and 5 beoverruled.Thereafter, the Board, by order datedSeptember 3, 1976, adopted the Regional Director'srecommendations and ordered that the aforemen-tioned portion of Petitioner's Objection 1 be resolvedafter a hearing.Pursuant to the Board's order, a hearing was heldon October 14, 1976, before Hearing Officer Terry J.Koozer. The Hearing Officer filed his report onOctober 29, 1976, recommending that the portion ofObjection I regarding the wage increase grantedemployee Alma Hood be sustained and that theApril 14, 1976, election be set aside and a newelection held. Thereafter, the Employer filed timelyexceptions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:5711.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.3.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allnurses aides, dietary employees, laundryemployees, housekeeping employees, and mainte-nance employees, but excluding all office clericalemployees, registered nurses, technical employ-ees, professional employees, guards and supervi-sors as defined in the Act.5.The Board has reviewed the rulings of theHearing Officer made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Employer's exceptionsthereto, and the Employer's brief, and for the reasonsset forth below has decided to certify the results ofthe election.Dining room aide Alma Hood was granted a 5-centwage raise in March 1976, during the critical periodpreceding the election. Hood, who had been em-ployed off and on since April 1972 as a maid or inthe physical therapy department, broke her leg inMarch 1975 and was thereafter unable to work untilshe was rehired by the Employer around September1, 1975, as a dining room aide.Prior to her accident Hood had been regularlyreceiving her 6-month pay increases in April andOctober in accord with the Employer's formerpractice of granting a raise, normally 10 cents, toemployees 6 months after they begin employmentand again 6 months later on the anniversary date oftheir employment and so on at 6-month intervals. InOctober 1975,Hood inquired of AdministratorBossin if she were due a raise at that time and Bossininformed her that she had instituted a new policywhereby everyone was to receive a raise on everyJanuary 1 and July 1.Administrator Bossin testified that the policy waschanged beginning in July1975toavoid theburdensome task of checking personnel records each228 NLRB No. 62 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDmonth. She further testified that new or rehiredemployees' would receive a 5-cent raise in Januaryor July if they have 3 months' service on that date,then would receive another 5-cent raise 6 monthsafter they began and, after that, would receive a fullraise on the January 1/July 1 schedule. Bossin gaveexamples of several new employees whose raises werehandled in this fashion in order to get them on thenew schedule. In accord with this new policy, Hoodwas given a 5-cent raise on January 1, 1976, 4 monthsafter her rehire in September 1975 and then the 5-cent raise in question herein in March 1976, the 6-month anniversary of her rehire.Hood testified that during the last week in Marchshe spoke with Bossin who told her that she had afeeling that she was "head of the union." Hoodfurther testified thatwhen Bossin gave her thepaycheckcontaining the 5-cent raiseon April 2,1976, Bossin commented, "I gave you an increase.You see, we don't need the Union for you to get yoursix dollars." Hood stated that she discussed the payraisewithmost of the other employees and thatBossin discussed her raise at an employee meeting inApril before theelection.We agree with the Hearing Officer that the 5-centwage raise given Hood on April 2, 1976, does notrepresent a variation from the Employer's establishedwage policy.2 However, we do not agree with hisconclusion that, because of Bossin's remarks to Hoodin the last week of March and on April 2, theotherwise lawful wage increase was directly associ-ated with the pending election and interfered withthe employees' free choice in that election.It is well established that:As a general rule, an employer, in decidingwhether to grant benefits while a representationelection in pending, should decide that questionas he would if a union were not in the picture.3Likewise, an employer is not obligated to maintainsilence or refrain from influencing employees in theface of an organizing campaign. He must only refrainIBossm also related that the Employer has no formal leave-of-absencepolicyand employees who are absent for a period of time are usuallyconsidered to be rehired when they report back to work,as in the case ofHoodfrom a "threat of reprisal or force or promise ofbenefit." 4Applying these principles to the facts herein, weview AdministratorBossin's commentstoHood atthe time of her payincrease as simplecampaignrhetoric.We do not believe that this comment orthosemadeearlierinMarch can transform anotherwise lawfulwage increasewhich was grantedpursuant to established policy into objectionableconduct which would warrant setting aside theelection.Accordingly, we shall certify the results ofthe election.CERTIFICATION OF RESULTS OFELECTIONIt ishereby certified that a majority of valid voteshave not been cast for Service, Hospital, NursingHome and Public Employees Union, Local #47,affiliatedwithServiceEmployees InternationalUnion, AFL-CIO, and that said labor organizationis notthe exclusive representative of the employees inthe appropriate unit, within the meaning of Section9(a)of the National Labor Relations Act, asamended.MEMBER JENKINS,dissenting:Unlike my colleagues, I find that AdministratorBossin's remarksconcerningemployee Hood's wageincreaseconstituteobjectionable conductwhichrequires that the election be set aside. It is undis-puted thatBossinaccused Hood of being "head ofthe Union," and told Hood: "I gave you an increase.You see, we don't need the Union for you to get yoursix dollars."Bossinalso discussed Hood's raise at anemployee meeting shortly before the election eventhough it was not the Employer's practice to notifyemployees of a raise but rather to include it in theirpaychecks. The clear import of Bossin's remarks wasto impress upon the employees that the Employer isthe source from which all benefits must flow and thusinculcatea senseof the futility of union organization.Accordingly, I find that the Employer interfered withHood's and the other employees' free and uncoercedchoice in the election.YWe note that the Union has not excepted to this finding.3The Great Atlantic& PacificTea Company,Inc.,166 NLRB 27, fn I(1967).4 Sec. 8(c) of the Act.